Shea, J.,
concurring. I agree with part I of the majority opinion, in which we hold essentially that, when a reapportionment plan has been promulgated by a reapportionment commission, the duty imposed on this court by article third, § 6 (d) of our state constitution, as amended, to determine whether there is “any error made in its plan of districting” does not involve the exercise of legislative powers and thus violate the separation of powers principle inherent in the “separate magistracy” provision of article second.1 also agree with parts II A and II B of the opinion, in which we conclude that the orthodox rule allocating the burden of proof to the challenger of a decision by a public agency is applicable to a petition pursuant to § 6 (d) and that the petitioners have not sustained that burden. They have failed to present any redistricting plan whatsoever, let alone a plan that achieves a better balance between town integrity and equality of population in each district than the plan of the commission.
I do not join part IIC of the majority opinion because it addresses several issues not presently before us and may be construed to indicate reluctance on our part to deal with such issues if they should arise in the future. Those issues, which involve the adjudication of *193arguably political questions and the absence of defined standards for application by the judiciary, would be presented only when both the legislature and the reapportionment commission had failed to produce a redistricting plan. In such event the obligation imposed on this court may well be characterized as the exercise of legislative power by a court acting as a “superlegislature.” Nevertheless, § 6 (d) does include among the remedies authorized, in the event of such a failure by the legislative branch, “the establishing of a plan of districting.” If other remedies should prove ineffectual, this court could hardly shirk its constitutionally imposed duty to formulate a redistricting plan, despite the difficulties to be encountered. I see no useful purpose in fettering this court with obiter dicta concerning problems that may arise in the future but are not presented by this case.

 Article second of our state constitution provides as follows: “The powers of government shall be divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.”